Case 19-06058-JDP       Doc 17     Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 1 of 19




Holly Roark (ISBN 7143)
ROARK LAW OFFICES
950 Bannock St. Ste. 1100
Boise, ID 83702
T (208) 536-3638
F (310) 553-2601
holly@roarklawboise.com

Attorney for Defendant, RYAN WILLIAM HAWKES

                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO




     In re:                                       Case No. 19-00880-JDP

     RYAN WILLIAM HAWKES, and                     Chapter 7
     SUZANN MARGARET HAWKES,

                                       Debtors.
      AUTOMOTIVE FINANCE                          Adv. No. 19-06058-JDP
      CORPORATION,

                          Plaintiff,

      v.

      RYAN WILLIAM HAWKES

                          Defendant,


                                 ANSWER TO COMPLAINT

       Defendant RYAN WILLIAM HAWKES (“Defendant”), by and through his undersigned

counsel Roark Law Offices and without admitting any liability or damages to plaintiff

AUTOMOTIVE FINANCE CORPORATION (“Plaintiff”), and without assuming the burden of




ANSWER TO COMPLAINT – PAGE 1
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 2 of 19




proof as to any issue in this litigation, hereby answers Plaintiff’s Complaint to Determine

Dischargeability of Debt (Dkt. 1) (“Complaint”) and admits, denies, and alleges as follows:

                                            PARTIES

       1.       Defendant admits the allegations contained in paragraph 1 of the Complaint.

       2.       Defendant admits the allegations contained in paragraph 2 of the Complaint.

       3.       Defendant admits the allegations contained in paragraph 3 of the Complaint.

       4.       Defendant admits the allegations contained in paragraph 4 of the Complaint.

                                JURISDICTION AND VENUE

        5.      Paragraph 5 of the Complaint contains statements and conclusions of law to

which no response is required. To the extent a response is required, Defendant denies the

allegations set forth in paragraph 5 of the Complaint.

        6.      Paragraph 6 of the Complaint contains statements and conclusions of law to

which no response is required. To the extent a response is required, Defendant denies the

allegations set forth in paragraph 6 of the Complaint.

        7.      Paragraph 7 of the Complaint contains statements and conclusions of law to

which no response is required. To the extent a response is required, Defendant denies the
allegations set forth in paragraph 7 of the Complaint.

        8.      Paragraph 8 of the Complaint contains statements and conclusions of law to

which no response is required. To the extent a response is required, Defendant denies the

allegations set forth in paragraph 8 of the Complaint.

                          FACTS APPLICABLE TO ALL COUNTS

       9.       Defendant admits the allegations contained in paragraph 9 of the Complaint.

       10.      Defendant admits the allegations contained in paragraph 10 of the Complaint.

ANSWER TO COMPLAINT – PAGE 2
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15            Desc Main
                                  Document      Page 3 of 19




       11.      With respect to Paragraph 11 of the Complaint, Defendant responds that without

 comparing the Exhibit word for word to Defendant’s document on file it is impossible to

 authenticate this Exhibit, and therefore denies the same. Assuming the Exhibit is authentic, then

 the terms therein speak for themselves. Defendant lacks sufficient information to admit or deny

 the allegations set forth in Paragraph 11 of the Complaint and, therefore, denies the same.

       12.      With respect to Paragraph 12 of the Complaint, Defendant responds that without

 comparing the Exhibit word for word to Defendant’s document on file it is impossible to

 authenticate this Exhibit, and therefore denies the same. Assuming the Exhibit is authentic, then

 the terms therein speak for themselves. Defendant lacks sufficient information to admit or deny

 the allegations set forth in Paragraph 12 of the Complaint and, therefore, denies the same.

       13.      With respect to Paragraph 13 of the Complaint, Defendant responds that without

 comparing the Exhibit word for word to Defendant’s document on file it is impossible to

 authenticate this Exhibit, and therefore denies the same. Assuming the Exhibit is authentic then

 the terms therein speak for themselves. Defendant lacks sufficient information to admit or deny

 the allegations set forth in Paragraph 13 of the Complaint and, therefore, denies the same.

       14.      With respect to Paragraph 14 of the Complaint, Defendant responds that without

 comparing the Exhibit word for word to Defendant’s document on file it is impossible to

 authenticate this Exhibit, and therefore denies the same. Assuming the Exhibit is authentic, then

 the terms therein speak for themselves. Defendant lacks sufficient information to admit or deny

 the allegations set forth in Paragraph 14 of the Complaint and, therefore, denies the same.

       15.     Paragraph 15 of the Complaint contains statements and legal conclusions

(“properly perfected”) to which no response is required. To the extent a response is required,

Defendant denies the allegations set forth in paragraph 15. Notwithstanding the foregoing denial,



ANSWER TO COMPLAINT – PAGE 3
Case 19-06058-JDP        Doc 17     Filed 02/12/20 Entered 02/12/20 23:52:15           Desc Main
                                   Document      Page 4 of 19




the document exhibit appears to be a UCC-1 statement filed as instrument number B2016-

1174833-6 on May 10, 2016, by Plaintiff against C.A.R.S. Enterprises, Inc. and Hawkes Motors.

       16.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 16 of the Complaint and, therefore, denies the same.

       17.      The allegations in Paragraph 17 of the Complaint contain statements and

 conclusions of law (“defaulted”) to which no response is required. To the extent a response is

 required, Defendant denies the allegations set forth in paragraph 17 of the Complaint.

 Additionally, Defendant lacks sufficient information to admit or deny the allegations set forth in

 Paragraph 17 of the Complaint and, therefore, denies the same.

       18.      Defendant denies the allegations contained in paragraph 18 of the Complaint.

 Section 4.4 of the petition lists $423,000.

       19.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 19 of the Complaint and, therefore, denies the same. Notwithstanding the

 foregoing denial, Section 9.16 of Exhibit 1 to the Complaint appears to be an attorney’s fees

 provision.

       20.      Paragraph 20 of the Complaint contains statements and legal conclusions to

 which no response is required. To the extent a response is required, Defendant denies the

 allegations set forth in paragraph 20. Additionally, Defendant lacks sufficient information to

 admit or deny the allegations set forth in Paragraph 20 of the Complaint and, therefore, denies

 the same.

       21.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 21 of the Complaint and, therefore, denies the same.

       22.      Defendant denies the allegations contained in paragraph 22 of the Complaint.

ANSWER TO COMPLAINT – PAGE 4
Case 19-06058-JDP         Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15            Desc Main
                                   Document      Page 5 of 19




  COUNT 1: Nondischargeability Under 11 U.S.C. §523(a)(6) as a Result of the Sale of the

                                   Secured Vehicles Out of Trust

       23.      Defendant repeats and realleges paragraphs 1 through 22 above as though fully

 restated herein.

       24.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 24 of the Complaint and, therefore, denies the same. Defendant further responds

 that Plaintiff’s custom and practice deviated from its terms alleged herein.

       25.      Defendant denies the allegations contained in paragraph 25 of the Complaint.

 Defendant further responds that Plaintiff’s custom and practice deviated from its terms alleged

 herein.

       26.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 26 of the Complaint and, therefore, denies the same. Defendant further responds

 that Plaintiff’s custom and practice deviated from its terms alleged herein.

       27.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 27 of the Complaint and, therefore, denies the same.

       28.      Paragraph 28 of the Complaint contains statements and legal conclusions to

 which no response is required. To the extent a response is required, Defendant denies the

 allegations set forth in paragraph 28. Defendant further states that based on the quoted material,

 Plaintiff appears to intend section (a)(2) rather than section (b).

       29.      Defendant admits the allegations contained in paragraph 29 of the Complaint.

       30.      Defendant admits the allegations contained in paragraph 30 of the Complaint.

       31.      The allegations in Paragraph 31 of the Complaint contain statements and

 conclusions of law to which no response is required. To the extent a response is required,
ANSWER TO COMPLAINT – PAGE 5
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 6 of 19




 Defendant denies the allegations set forth in paragraph 31 of the Complaint. Defendant lacks

 sufficient information to admit or deny the allegations set forth in Paragraph 31 of the

 Complaint and, therefore, denies the same.

       32.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 32 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 32 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 32 of the Complaint.

       33.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 33 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 33 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 33 of the Complaint.

       34.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 34 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 34 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 34 of the Complaint.

       35.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 35 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 35 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 35 of the Complaint.


ANSWER TO COMPLAINT – PAGE 6
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 7 of 19




       36.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 36 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 36 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 36 of the Complaint.

       37.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 37 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 37 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 37 of the Complaint.

       38.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 38 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 38 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 38 of the Complaint.

       39.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 39 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 39 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 39 of the Complaint.

       40.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 40 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 40 of the Complaint contain statements and conclusions of law to which no response is



ANSWER TO COMPLAINT – PAGE 7
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 8 of 19




 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 40 of the Complaint.

       41.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 41 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 41 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 41 of the Complaint.

       42.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 42 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 42 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 42 of the Complaint.

       43.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 43 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 43 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 43 of the Complaint.

       44.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 44 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 44 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 44 of the Complaint.




ANSWER TO COMPLAINT – PAGE 8
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document      Page 9 of 19




       45.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 45 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 45 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 45 of the Complaint.

       46.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 46 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 46 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 46 of the Complaint.

       47.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 47 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 47 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 47 of the Complaint.

       48.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 48 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 48 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 48 of the Complaint.

       49.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 49 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 49 of the Complaint contain statements and conclusions of law to which no response is



ANSWER TO COMPLAINT – PAGE 9
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document     Page 10 of 19




 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 49 of the Complaint.

       50.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 50 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 50 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 50 of the Complaint.

       51.      Defendant denies the allegations set forth in Paragraph 51 of the Complaint and,

 therefore, denies the same. The allegations in Paragraph 51 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 51 of the Complaint.

       52.      Defendant denies the allegations set forth in Paragraph 52 of the Complaint and,

 therefore, denies the same. The allegations in Paragraph 52 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 52 of the Complaint.

       53.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 53 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 53 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 53 of the Complaint.

       54.      Defendant denies the allegations contained in paragraph 54 of the Complaint.

       55.      Defendant denies the allegations contained in paragraph 55 of the Complaint.

       56.      Defendant denies the allegations contained in paragraph 56 of the Complaint.

ANSWER TO COMPLAINT – PAGE 10
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document     Page 11 of 19




       57.      Defendant denies the allegations contained in paragraph 57 of the Complaint.

       58.      Defendant denies the allegations contained in paragraph 58 of the Complaint.

       59.      Defendant denies the allegations contained in paragraph 59 of the Complaint.

       60.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 60 of the Complaint and, therefore, denies the same.

       61.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 61 of the Complaint and, therefore, denies the same.

       62.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 62 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 62 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 62 of the Complaint.

       63.      Defendant denies the allegations contained in paragraph 63 of the Complaint.

       64.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 64 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 64 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 64 of the Complaint.

       65.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 65 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 65 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 65 of the Complaint.
ANSWER TO COMPLAINT – PAGE 11
Case 19-06058-JDP         Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15              Desc Main
                                   Document     Page 12 of 19




        66.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 66 of the Complaint and, therefore, denies the same.

        67.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 67 of the Complaint and, therefore, denies the same. Defendant further responds

 that Section 4.4 of the petition lists $423,000.

        68.      Defendant denies the allegations contained in paragraph 68 of the Complaint.

        69.      Defendant denies the allegations contained in paragraph 69 of the Complaint.

                                      PRAYER FOR RELIEF

        Answering Plaintiff’s Prayer for Relief, Defendant denies that Plaintiff is entitled to the

relief stated in paragraphs (a) through (c), or any other relief.

  COUNT II – Nondischargeability Under 11 U.S.C. §523(a)(2)(A) as a Result of Property

  Fraudulently Obtained Related to the Lot Audit Fraud Vehicles, the Subsequently Sold

    Vehicles, the Subsequent Advance Vehicles, and the Fraudulently Floored Vehicles

        70.     Defendant reasserts all of the foregoing paragraphs as if fully set forth herein.

        71.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 71 of the Complaint and, therefore, denies the same.

        72.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 72 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 72 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 72 of the Complaint.

        73.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 73 of the Complaint and, therefore, denies the same.


ANSWER TO COMPLAINT – PAGE 12
Case 19-06058-JDP       Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                 Document     Page 13 of 19




       74.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 74 of the Complaint and, therefore, denies the same.

       75.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 75 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 75. The allegations in Paragraph 75 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 75 of the Complaint.

       76.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 76 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 76. The allegations in Paragraph 76 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 76 of the Complaint.

       77.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 77 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 77. The allegations in Paragraph 77 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 77 of the Complaint.

       78.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 78 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 78. The allegations in Paragraph 78 of the Complaint contain statements

ANSWER TO COMPLAINT – PAGE 13
Case 19-06058-JDP       Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                 Document     Page 14 of 19




 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 78 of the Complaint.

       79.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 79 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 79. The allegations in Paragraph 79 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 79 of the Complaint.

       80.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 80 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 80. The allegations in Paragraph 80 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 80 of the Complaint.

       81.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 81 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 81. The allegations in Paragraph 81 of the Complaint contain statements

 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 81 of the Complaint.

       82.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 82 of the Complaint and, therefore, denies the same. Defendant further denies that

 he made any representations to Plaintiff and denies that he knew the facts alleged to have

 known in Paragraph 82. The allegations in Paragraph 82 of the Complaint contain statements
ANSWER TO COMPLAINT – PAGE 14
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document     Page 15 of 19




 and conclusions of law to which no response is required. To the extent a response is required,

 Defendant denies the allegations set forth in paragraph 82 of the Complaint.

       83.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 83 of the Complaint and, therefore, denies the same.

       84.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 84 of the Complaint and, therefore, denies the same.

       85.      Defendant lacks sufficient information to admit or deny the allegations set forth

 in Paragraph 85 of the Complaint and, therefore, denies the same. The allegations in Paragraph

 85 of the Complaint contain statements and conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies the allegations set forth in

 paragraph 85 of the Complaint.

       86.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 86 of the Complaint and, therefore, denies the same.

       87.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 87 of the Complaint and, therefore, denies the same.

       88.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 88 of the Complaint and, therefore, denies the same.

       89.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 89 of the Complaint and, therefore, denies the same.

       90.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 90 of the Complaint and, therefore, denies the same.

       91.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 91 of the Complaint and, therefore, denies the same.

       92.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 92 of the Complaint and, therefore, denies the same.
ANSWER TO COMPLAINT – PAGE 15
Case 19-06058-JDP         Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                   Document     Page 16 of 19




        93.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 93 of the Complaint and, therefore, denies the same.

        94.     Defendant lacks sufficient information to admit or deny the allegations set forth in

Paragraph 94 of the Complaint and, therefore, denies the same.

        95.      Defendant denies the allegations contained in paragraph 95 of the Complaint.

        96.      Defendant denies the allegations contained in paragraph 96 of the Complaint.

        97.      Defendant denies the allegations contained in paragraph 97 of the Complaint.

        98.      Defendant denies the allegations contained in paragraph 98 of the Complaint.

        99.      Defendant denies the allegations contained in paragraph 99 of the Complaint.

        100.     Defendant denies the allegations contained in paragraph 100 of the Complaint.

        101.     Defendant denies the allegations contained in paragraph 101 of the Complaint.

        102.     Defendant denies the allegations contained in paragraph 102 of the Complaint.

        103.     Defendant denies the allegations contained in paragraph 103 of the Complaint.

        104.     Defendant denies the allegations contained in paragraph 104 of the Complaint.

        105.     Defendant denies the allegations contained in paragraph 105 of the Complaint.

        106.     Defendant denies the allegations contained in paragraph 106 of the Complaint.

        107.     Defendant denies the allegations contained in paragraph 107 of the Complaint.

        108.     Defendant denies the allegations contained in paragraph 108 of the Complaint.

                                      PRAYER FOR RELIEF

        Answering Plaintiff’s Prayer for Relief, Defendant denies that Plaintiff is entitled to the

relief stated in paragraphs (a) through (e), or any other relief.

ANSWER TO COMPLAINT – PAGE 16
Case 19-06058-JDP        Doc 17     Filed 02/12/20 Entered 02/12/20 23:52:15          Desc Main
                                   Document     Page 17 of 19




                                   AFFIRMATIVE DEFENSES

       In asserting the following defenses, Defendant does not assume the burden of proving

any element thereof that any applicable case law, common law, statute, rule, regulation or other

authority places upon Plaintiff.

                                        FIRST DEFENSE

        Defendant denies each allegation contained in the Complaint that is not expressly and

specifically admitted herein.

                                      SECOND DEFENSE

       The Complaint fails to state a claim under which relief can be granted, pursuant to Rule

7012(b)(6) of the Rules of Bankruptcy Procedure and any other applicable provision of law.

                                       THIRD DEFENSE

                                   (Failure to Mitigate Damages)

       Plaintiff failed to mitigate its damages.

                                      FOURTH DEFENSE

                                            (Consent)

       Plaintiff consented to Defendant’s behavior.

                                        FIFTH DEFENSE

                                          (No damages)

       Plaintiff has not been damaged.

                                       SIXTH DEFENSE

                                (Plaintiff caused its own damages)

       To the extent Plaintiff has been damaged, such damage was caused by Plaintiff.

                                     SEVENTH DEFENSE

                                   (Waiver - Course of Conduct)



ANSWER TO COMPLAINT – PAGE 17
Case 19-06058-JDP        Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15             Desc Main
                                  Document     Page 18 of 19




       The Parties engaged in a course of conduct customary in the industry and customary to

Plaintiff and which conduct waives Plaintiff’s claims against Defendant.

                           REQUEST FOR ATTORNEY’S FEES

       Defendant has been required to retain legal counsel to defend against Plaintiff’s

Complaint. Defendant requests an award of the costs and attorney’s fees he incurs in defending

against this action, pursuant to Idaho Code §§ 12-120 and 12-121, and pursuant to contract.

                                         RESERVATION

       This case has only recently been initiated. Therefore, Defendant reserves, among

other things, the right to amend this pleading and assert any additional claims, counterclaims,

cross-claims or defenses available.

                               DEMAND FOR A JURY TRIAL

        Defendant hereby demands a trial by jury under Rule 9015 of the Federal Rules of

Bankruptcy Procedure on all claims to which Defendant is entitled to a trial by jury.

                                    PRAYER
        WHEREFORE, Defendant prays for the following relief:
       1.      That Plaintiff’s Complaint be dismissed and Plaintiff take nothing;

       2.      An award of the reasonable costs and fees, pursuant to Idaho Code §§ 12-120 and

               12-121, and any other application provision, incurred in defending against

               Plaintiff’s claims; and

       3.      For such further relief as this court deems just and equitable.

RESPECTFULLY SUBMITTED this 12th day of February, 2020.

ROARK LAW OFFICES

/s/Holly Roark
______________________________
Holly Roark, Attorney for Defendant
ANSWER TO COMPLAINT – PAGE 18
Case 19-06058-JDP       Doc 17    Filed 02/12/20 Entered 02/12/20 23:52:15         Desc Main
                                 Document     Page 19 of 19




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 12, 2020, I filed the foregoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:


      Luke Gordon luke@martellelaw.com on behalf of Automotive Finance Corporation
      Holly Roark holly@roarklawboise.com on behalf of Ryan William Hawkes


        AND I FURTHER CERTIFY that on the same date, I served the foregoing documents
on the following non-CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A


/s/ Holly Roark
_______________________
Holly Roark




ANSWER TO COMPLAINT – PAGE 19
